Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT
                                   No. 04-13-00074-CR

                              Deundra Michelle WILLIAMS,
                                       Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

              From the 277th Judicial District Court, Williamson County, Texas
                               Trial Court No. 10-916-K277
                         Honorable Ken Anderson, Judge Presiding

    BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

    In accordance with this court’s opinion of this date, counsel’s motion to withdraw is
GRANTED and the judgment of the trial court is AFFIRMED.

      SIGNED October 16, 2013.


                                              _____________________________
                                              Rebeca C. Martinez, Justice